BONE, Judge.
A petition for writ of habeas corpus was filed before the Honorable A. H. Elliott, Judge of the Circuit Court of Escambia County, Alabama. Demurrers were assigned to the petition by the respondent. The demurrers were sustained by the court; hence this appeal.
A final judgment is necessary to give jurisdiction on appeal to this court of this case, and for want of it, we cannot review the rulings of the trial court, and the appeal must be dismissed. State ex rel. Wright v. Kemp, 205 Ala. 201, 87 So. 836; Wise v. Spears, 200 Ala. 695, 76 So. 869; and other cases too numerous to mention.
Appeal dismissed.